Citation Nr: 1526667	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from July 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board reopened the Veteran's claim for service connection for asthma and remanded the case in September 2014 for additional development.  The Veteran was afforded a VA examination and additional medical records were associated with the claims files.  A Supplemental Statement of the Case was issued in April 2015.  The case has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Asthma was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Asthma disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2008 and January 2010, to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded a VA examination responsive to the claim for service connection of asthma.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Based on the evidence of record, the Veteran's claim of service connection for asthma must be denied.

The Board acknowledges that service treatment records reflect that the Veteran had wheezes and rhonchi at entrance, but that he denied juvenile asthma and bronchospasm; the examining provider noted that the Veteran described symptoms of an upper respiratory function, which was largely resolved other than a cough.  A chest x-ray was normal, and there was no evidence of pulmonary pathology or bronchiospasm.  

The Board also acknowledges that the Veteran was treated on multiple occasions for upper respiratory symptoms, including rhinorrhea, tonsillitis, and strep.  However, service treatment records indicate that no pulmonary pathology was found upon evaluation.  Likewise, the Board observes that the Veteran's separation examination report was normal; clinical evaluation of the lungs, chest, sinuses, and nose was negative and chest x-ray was normal.  At that time, the Veteran denied experiencing ear, nose, or throat trouble, sinusitis, chronic colds and/or cough, asthma, shortness of breath, and chest pain.

Despite the upper respiratory complaints during service, asthma and COPD were not identified or diagnosed during service.  38 C.F.R. § 3.303(b). 

Post service treatment records show that the Veteran has been treated for asthma and chronic obstructive pulmonary disease (COPD), as well as bronchitis and bronchial asthma, since his service; a February 1984 record from Kaiser Permanente reflects complaints of wheezing related to nasopharyngitis and in November 1984, he was treated for asthmatic bronchitis related to an upper respiratory infection.  Nonetheless, these private and VA medical records indicate that the Veteran had an extensive history of tobacco use (see June 1999 record from Sutter Solano Hospital, reflecting a history of smoking 1/2 pack per day for 25 years until quitting in 1999; see also March 2015 VA treatment record noting a 15 pack year history of cigarette smoking).  

The Veteran is competent to report that he has asthma and COPD, and that he had respiratory symptoms during and since service.  Nonetheless, these statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's asthma and  COPD are not related to service.  

The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's asthma and COPD.  The April 2015 VA examiner found that it was unlikely that the Veteran's asthma is related to his military service.  The April 2015 VA examiner noted that the Veteran had a lengthy history of tobacco use, and that the Veteran's asthma was a consequence of the Veteran's history of smoking, as clinical findings were consistent with asthma COPD overlap syndrome.  The April 2015 VA examiner stated that the Veteran's in-service upper respiratory complaints were acute, self-limiting, and transient respiratory conditions rather than functional changes in lung tissue that results in progressive airflow limitation, enhanced chronicity of inflamed deep lung tissue, fibrosis, and/or diminished inspiratory and/or expiratory function.  The April 2015 VA examiner found that the Veteran's in-service manifestations were consistent with upper respiratory infections, rather than but that his asthma was characterized by bronchial changes in lung tissue and persistent and progressive airflow limitations.  The April 2015 VA examiner concluded that the Veteran's current asthma was not related to, caused by, or aggravated by his service; rather, his asthma is related to, caused by, and/or aggravated by his cigarette smoking.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's asthma to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the April 2015 VA examination report and the clinical evidence of record.  The April 2015 VA examiner, in determining that the Veteran's asthma is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).   In this regard, the Board points out that the Veteran did not associate his asthma with his service at its onset; his only such assertions were made in association with his claim for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999).  In this regard, the Board points out that the Veteran's treating providers did not associate his asthma to his service. 

The Board acknowledges that a May 2015 VA examination report states that the Veteran's asthma is related to his military service because the Veteran had wheezing and rales during service.  The May 2015 VA examiner opined that the Veteran's frequent upper respiratory infections in service represented exacerbations of wheezing and rales such that it was reasonable that his asthma was incurred during military service.  According to the May 2015 VA examiner, the Veteran was diagnosed with asthma in 1984 and reported a history of chronic bronchitis all of his life, and first used inhaled bronchodilators while in service.  The May 2015 VA examiner also indicated that the Veteran reported receiving treatment for upper respiratory infections during service; he reported being treated with antibiotics and inhaled bronchodilators.  According to the Veteran, exacerbations of his wheezing and rales in service seemed to occur around the inhalation at his in-service work environment.  The VA examiner opined that this indicated possible allergic asthma.  

However, the probative value of the May 2015 VA examiner's opinion is outweighed by the weight of the evidence that reflects that the Veteran's asthma and COPD are unrelated to his service.  In this regard, the Board points out that the May 2015 VA examiner's opinion is not corroborated by the available evidence.  The Board observes that the May 2015 VA examiner largely ignored the Veteran's extensive history of cigarette smoking and the significance of his diagnosis with COPD, as well as service treatment records which contradicted the Veteran's history of events during service.  In this regard, the Board points out that the Veteran denied a history of childhood asthma and bronchitis at entrance into service, was not prescribed inhaled bronchodilators during service, did not associate his in-service upper respiratory infections with his work environment while in service, and did not have repeated complaints of wheezing after his entrance into service; the May 2015 VA examiner also did not consider that the Veteran's 1984 "diagnosis" of asthma was actually a diagnosis of asthmatic bronchitis secondary to an upper respiratory infection.  Likewise, the May 2015 VA examiner's opinion that the Veteran had allergic asthma is inconsistent with the medical evidence which, as the April 2015 VA examiner's observed, demonstrates that the Veteran's asthma was consistent with ACOS related to his smoking.  Instead, it appears that the May 2015 VA examiner based the opinion solely on the Veteran's assertions.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds that the probative value of the Veteran's general lay assertions and those of the May 2015 VA examiner are outweighed by the specific, reasoned opinion provided in the April 2015 VA examination report and the clinical evidence of record.  The April 2015 VA examiner, in determining that the Veteran's asthma is unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The April 2015 VA examiner explained the reasons for the report's  conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion of the April 2015 VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's asthma is related to his service.  Thus, this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, there is no reliable evidence linking the Veteran's asthma to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for asthma.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for asthma is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


